DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2021 has been entered.
 
Status of the Claims
3.	This action is in response to papers filed 30 March 2021 in which claim 15 was amended, claims 1-14 and 16-20 were canceled, and new claims 21-39 were added.  All of the amendments have been thoroughly reviewed and entered.  
	All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 15 and 21-39 are under prosecution.



Claim Interpretation
5.	The claims are subject to the following interpretation:
A.	While claim 15 (upon which claims 21-39 depend) requires two regions of 4 or more consecutive guanines, the claims do not require synthesis of the 34 or more consecutive guanines to be performed by any of the claimed methods; e.g., the claims encompass a restriction fragment comprising SEQ ID NO: 1, to which a single nucleoside phosphoramidite, of any nucleobase, is coupled using the claimed methods; or, alternatively, coupling of a phosphoramidite to a universal support, a first nucleoside, or to an extending oligonucleotide having none of the required guanines, which can be added subsequently by any technique other than the instantly claimed coupling steps. 
B.	Claim 27 recites a “universal support;” however, a review of the specification yields no definition of what a “universal” support is.  Thus, any support meeting the structural limitations set for in the claims is interpreted as a “universal” support, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “universal” support (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
C.	As noted in the previous Office Action, Applicant has elected SEQ ID NO: 1. It is noted that while claims 35-36 are drawn to SEQ ID NO: 2, SEQ ID NO: 2 is contained within the elected sequence.  Thus, based on Applicant’s election, and as affirmed by Applicant on page 7 of the Response filed 17 December 2019, claims 35-36 are interpreted as being drawn to SEQ ID NO: 1.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 28 and 29 are each indefinite in the recitation “said universal support,” which lacks antecedent basis because claim 15 does not recite a universal support.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 15, 21-23, 25, 27-31, and 39 are rejected under 35 U.S.C. 103 as obvious over Srivastava et al (U.S. Patent Application Publication No. US 2011/0137010 A1, published 9 June 2011), Okamoto et al (U.S. Patent Application Publication No. US 2013/0289263 A1, published 31 October 2013), and Peyman et al (U.S. Patent Application No. US 20020151512 A1, published 17 October 2002). 
Regarding claim 15, Srivastava et al teach the synthesis of nucleic acids on a solid support using a universal support, in the form of divinylbenzene crosslinked polystyrene supports (paragraph 0381), as well as universal supports (paragraph 0382).  The synthesis results in an oligonucleotide having two different regions of three consecutive guanines (e.g., SEQ ID No: 11), and utilizes the coupling of a nucleoside phosphoramidite in a solution comprising a solvent and an activating reagent, in the form of a tetrazole, and attached to a solid support (paragraph 0416).  Srivastava et al also teach the methods have the added advantage of using one of the most often used solid phase materials (paragraph 0381).  Thus, Srivastava et al teach the known techniques discussed above. 
While Srivastava et al teach the use of DMF (paragraph 0308), Srivastava et al do not explicitly teach the claimed coupling.
However, Okamoto et al teach methods wherein a nucleoside (i.e., formula G) is coupled to a phosphoramidite in a solution comprising a mixture of 1:DMF and  mixture of acetonitrile (paragraphs 0189-0190), which is 50% DMF.  Okamoto et al teach the methods have the added advantage of easily producing a probe containing a dye (paragraph 0056), which is a specific desire of Srivastava et al (e.g., paragraph 0360).  Thus, Okamoto et al teach the known techniques discussed above.
Neither Okamoto et al nor Srivastava et al explicitly teach four or more guanines at the 5’ and 3’ termini of the oligonucleotide.
However, Peyman et al teach methods wherein oligonucleotides are chemically synthesized and have at least 4 guanines at both the 5” and 3” termini (Abstract, see also the second and third sequences under “22” on page 7 and claims 1 and 42 of Peyman et al).  Peyman et al also teach the methods produce oligonucleotides having the added advantage of being useful for treating diseases (paragraph 0047).  Thus, Peyman et al teach the known techniques discussed above.
It is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of the mixing of reagents and contacting the support is an obvious variant of the teachings of the prior art. 
In addition, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Okamoto et al, Srivastava et al, and Peyman et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	 Utilizing one of the most often used solid phase materials as explicitly taught by Srivastava et al (paragraph 0381);
B.	Easily producing a probe containing a dye (paragraph 0056), which is a specific desire of Srivastava et al (e.g., paragraph 0360); and
C.  	Producing oligonucleotides useful for treating diseases as explicitly taught by Peyman et al (paragraph 0047).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Srivastava et al, Okamoto et al, and Peyman et al could have been combined with predictable results because the known techniques of Okamoto et al, Srivastava et al, and Peyman et al predictably result in reliable chemistry for forming useful oligonucleotides.
Regarding claims 21-23, the method of claim 15 is discussed above.  Okamoto et al teach the solvent is a 1:1 mixture of acetonitrile and DMF (paragraph 0190).
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
Therefore, the claimed ranges merely represent an obvious variant of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 25, the method of claim 15 is discussed above.  Srivastava et al teach the activator is BTT, DCI, or ETT (paragraphs 0374 and 0241).



Alternatively, the courts have stated:
similar properties may normally be presumed when compounds are
very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).

The courts have also stated:

[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious) (see MPEP 2144.09).

Therefore, the use of the claimed 5-ethylthio-1H-tetrazole is an obvious variation over the ETT of Srivastava et al (paragraphs 0374 and 0241).
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claims 27-29, the method of claim 15 is discussed above. Okamoto et al teach a method wherein nucleosides on solid supports are synthesized (e.g., Example 3), as do Peyman et al (paragraph 0057).  Srivastava et al teach the synthesis of nucleic acids on a solid support using a universal support, in the form of divinylbenzene crosslinked polystyrene supports (paragraph 0381) as well as the use of NittoPhase supports (page 404), which appears to be a support of claims 27-28 and the linker of claim 29 as discussed in pages 8-10 of the instant specification.  
Regarding claims 30-31, the method of claim 15 is discussed above.  Srivastava et al teach SEQ ID No: 11, which has 30.2% guanine monomers.  In addition, Peyman et al teach sequences having 10 guanines at each end (i.e. , the CAPs) with an oligo of 10 bases in between (Abstract), which is 66.6% guanine (see also the second and third sequences under “22” on page 7, which contain 14 guanines in 24 nucleotides [i.e., 58.3%] and 15 guanines in 25 nucleotides [i.e., 60%], respectively).
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
Therefore, the claimed ranges merely represent an obvious variant of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 39, the method of claim 15 is discussed above.  Srivastava et al teach SEQ ID No: 11, which consists of 30 nucleotides.  In addition, Peyman et al teach sequences having 10 guanines at each end (i.e., the CAPs) with an oligo of 10 bases in between (Abstract), which consists of 30 nucleotides (see also the second and third sequences under “22” on page 7, which consist of 24 nucleotides and 25 nucleotides, respectively).
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
Therefore, the claimed ranges merely represent an obvious variant of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.

11.	Claims 24-26 are rejected under 35 U.S.C. 103 as obvious over Srivastava et al (U.S. Patent Application Publication No. US 2011/0137010 A1, published 9 June 2011), Okamoto et al (U.S. Patent Application Publication No. US 2013/0289263 A1, published 31 October 2013), and Peyman et al (U.S. Patent Application No. US 20020151512 A1, published 17 October 2002) as applied to claim 15 above, and further in view of Cook et al (U.S. Patent No. 6,528,631 B1, published 4 March 2003).
It is noted that while claim 25 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 24-26, the method of claim 15 is discussed above in Section 10.
Neither Okamoto et al, Srivastava et al, nor Peyman et al specifically teach the solvent is only DMF.
	However, Cook et al teach phosphoramidite synthesis of oligonucleotides, wherein coupling of phosphoramidites is performed in DMF only, using 5-methylthio-1H-tetrazole (Example 24).   Cook et al also teach the method has the added advantage of allowing incorporation of folate (Abstract), which is useful for increasing uptake of conjugates into cells (column 5, lines 1-20).   Thus, Cook et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have stated that similar properties may normally be presumed when compounds are very close in structure, and that compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 
Therefore, the use of the claimed 5-ethylthio-1H-tetrazole is an obvious variation over the 5-methylthio-1H-tetrazole of Cook et al (Example 24).
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Okamoto et al, Srivastava et al, and Peyman et al with the teachings of taught by Cook et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of producing nucleic acids having increased uptake into cells as explicitly taught by Cook et al (column 5, lines 1-20).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Cook et al could have been combined with the method of Okamoto et al, Srivastava et al, and Peyman et al predictable results because the known techniques of Cook et al predictably result in molecules useful for cellular uptake.
12.	Claims 30-39 are rejected under 35 U.S.C. 103 as obvious over Srivastava et al (U.S. Patent Application Publication No. US 2011/0137010 A1, published 9 June 2011), Okamoto et al (U.S. Patent Application Publication No. US 2013/0289263 A1, published 31 October 2013) and Peyman et al (U.S. Patent Application No. US 20020151512 A1, published 17 October 2002) as applied to claim 15 above, and further in view of Bachmann et al (U.S. Patent Application Publication No. US 2003/0099668 A1, published 29 May 2003).
It is noted that while claims 30-31 and 39 have been as described above, the claim is also obvious using the interpretation outlined below.	
Regarding claims 30-38, the method of claim 15 is discussed above in Section 10.
While Peyman et al teach four to ten guanosine entities at the 5’ and 3’ ends of oligonucleotides and having the claimed lengths (i.e., claims 37-39;  Abstract and  the second and third sequences under “22” on page 7), neither Srivastava et al, Peyman et al, nor Okamoto et al teach SEQ ID NO:1, which meets the limitations of all of the listed claims.
However, Bachmann et al teach SEQ ID NO:1 and that the nucleic acid has the added advantage of being immunostimulatory (Table 1, which follows paragraph 0380), which are ideal for therapeutic vaccination (Abstract).  Thus, Bachmann et al teach the known techniques discussed above 
It would therefore have been obvious to a person of ordinary skill in the art to have used the method of Srivastava et al, Okamoto et al, and Peyman et al to synthesize SEQ ID NO:1 as taught by Bachmann et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of producing immunostimulatory nucleic acids that are ideal for therapeutic vaccination as explicitly taught by Bachmann et al (Abstract and Table 1).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bachmann et al could have been combined with the method of Srivastava et al, Okamoto et al, and Peyman et al predictable results because the known techniques of Bachmann et al predictably result in a sequence useful for preparing vaccines.

Prior Art
13.	The following prior art references are hereby made of record, but are not presently relied upon for any rejection.
Eisenberg et al (U.S. Patent No. 6,453,242 B1), teach synthesis of oligonucleotides having four guanines at each end (Table 9), as well as phosphoramidite synthesis (column 23, lines 30-40).
	Liu et al (U.S. Patent Application Publication No. US 2003/0104526 A1), teach synthesis of oligonucleotides having four guanines at each end (paragraph 0063), as well as phosphoramidite synthesis (paragraph 0080).
Kitagawa et al (U.S. Patent Application Publication No. US 2007/0179101 A1), teach synthesis of oligonucleotides having poly G at each end (paragraphs 0064 and 0109), as well as phosphoramidite synthesis (paragraph 0093).
Leuck et al (U.S. Patent Application Publication No.US 2008/0064867 A1), teach synthesis of homopolymers of dG using phosphoramidite synthesis (paragraph 0023).
Jurk et al (U.S. Patent Application Publication No. US 2010/0144846 A1), teach oligonucleotides having multiple guanines at each end (paragraph 0027 ff), as well as phosphoramidite synthesis (paragraph 0139).
Solvason et al (U.S. Patent Application Publication No. US 2010/0160415 A1), teach oligonucleotides having multiple guanines at each end (paragraph 0132 ff), as well as phosphoramidite synthesis (paragraph 0148).

Response to Arguments
14.	Applicant's arguments filed 30 March 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
	A.	Applicant’s arguments on pages 7-8 of the Remarks that neither Okamoto et al nor Srivastava et al teach synthesis of four consecutive guanines at each end have been considered but are moot in view of the new rejections necessitated by the amendments.
B.	 Applicant argues on page 8 of the Remarks that the claimed invention displays unexpected results, as presented on page 3 of the originally filed specification.
However, the cited pages present no data or other evidence to support this assertion, and the argument is therefore unconvincing.
In addition, it is reiterated from above that while the claims require two regions of 4 or more consecutive guanines, the claims do not require synthesis of the 4 or more consecutive guanines to be performed by any of the claimed methods; e.g., the claims encompass a restriction fragment comprising SEQ ID NO: 1, to which a single nucleoside phosphoramidite, of any nucleobase, is coupled using the claimed methods; or, alternatively, coupling of a phosphoramidite to a universal support, a first nucleoside, or to an extending oligonucleotide having none of the required guanines, which can be added subsequently by any technique other than the instantly claimed coupling steps. 

Conclusion
15.	No claim is allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634